IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-13-00242-CV

               IN THE INTEREST OF J.F. AND W.F., CHILDREN,



                              From the 21st District Court
                                Burleson County, Texas
                                 Trial Court No. 25,800


                            MEMORANDUM OPINION


         On July 25, 2013, this Court received Appellant’s notice of appeal stating that she

seeks to appeal a child-support order to the 21st District Court in Burleson County,

Texas. Subsequently, on August 7, 2013, we received a letter from the Burleson County

District Clerk stating that Appellant’s notice of appeal was erroneously sent to this

Court.

         By letter dated August 21, 2013, the Clerk of this Court notified Appellant that

we would dismiss this appeal unless, within fourteen days from the date of the letter, a

response was filed showing grounds for continuing the appeal. More than fourteen
days have passed, and Appellant has not responded to the Clerk’s August 21 letter.

Accordingly, this appeal is dismissed.



                                             REX D. DAVIS
                                             Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 19, 2013
[CV06]




In the Interest of J.F. and W.F.                                            Page 2